   Case 2:20-cv-05490-JMA Document 8 Filed 03/10/21 Page 1 of 2 PageID #: 85




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                       For Online Publication Only   FILED
---------------------------------------------------------------X                                 CLERK
KEITH G. NEWBORN,                                                                       3/10/2021 3:14 pm

                                   Petitioner,                                             U.S. DISTRICT COURT
                                                                   ORDER              EASTERN DISTRICT OF NEW YORK
                                                                                           LONG ISLAND OFFICE
                 -against-                                         20-CV-5490 (JMA)

LYNN LILLEY,

                                    Respondent.
---------------------------------------------------------------X
AZRACK, United States District Judge:

        On November 10, 2020, incarcerated petitioner Keith G. Newborn (“petitioner”), acting

pro se, filed a petition seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254 together with

an application to proceed -in -
                              forma pauperis.
                                --- - - - - - - Petitioner seeks to challenge a 2004 judgment of

conviction against him in the Supreme Court in the State of New York, County of Suffolk, upon

jury verdict finding him guilty of sodomy in the first degree and sexual abuse in the first degree.

(See Pt., ECF No. 1 at ¶¶ 1, 3, 5.) However, by Memorandum and Order dated February 7, 2013,

the Honorable Sandra J. Feuerstein denied a petition filed by petitioner that sought a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging the same conviction. See Newborn v. Smith,

09-CV-4844 (SJF) at ECF No. 31.

        Upon review of the declaration accompanying petitioner’s application to proceed in forma

pauperis, the Court finds that petitioner’s financial status qualifies him to commence this action

without prepayment of the filing fees. See 28 U.S.C. §1915(a)(1). Accordingly, petitioner’s

application to proceed -in ----
                           forma ------
                                 pauperis is granted. However, for the reasons that follow, the

petition is transferred to the United States Court of Appeals for the Second Circuit pursuant to 28

U.S.C. § 1631.


                                                        1
  Case 2:20-cv-05490-JMA Document 8 Filed 03/10/21 Page 2 of 2 PageID #: 86




       The Antiterrorism and Effective Death Penalty Act “allocates jurisdiction to the courts of

appeals, not the district courts, to authorize successive habeas motions or applications.” Torres

v. Senkowski, 316 F.3d 147, 151 (2d Cir. 2003).           Accordingly, petitioner must move for

authorization to pursue this successive petition for habeas relief in the United States Court of

Appeals for the Second Circuit. See 28 U.S.C. § 2244(b)(3)(A). In the interest of justice, the

Clerk of Court shall transfer this petition to the United States Court of Appeals for the Second

Circuit pursuant to 28 U.S.C. § 1631. Torres, 316 F.3d at 151-52 (citing Liriano v. United States,

95 F.3d 119, 121-23 (2d Cir. 1996) (“[W]e have held that a district court must transfer uncertified

successive motions to th[e Second Circuit Court of Appeals] pursuant to 28 U.S.C. § 1631. . .”).

This order closes this case. If the Second Circuit authorizes petitioner to proceed in this matter,

he shall move to reopen this docket number, 20-CV-5490 (JMA).

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and -in -
                                          forma pauperis
                                            --- - - - - - - status is therefore denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: March 10, 2021
Central Islip, New York

                                                          /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
